Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
SPIRAL ENERGY TECH., INC.,
 
EXACTUS BIOSOLUTIONS INC.,
 
and
 
THE STOCKHOLDERS OF EXACTUS BIOSOLUTIONS INC.
AS SIGNATORIES HERETO

 
Dated as of February 29, 2016
 
 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this "Agreement") is entered into as of February
29, 2016, by and among SPIRAL ENERGY TECH., INC., a Nevada corporation
("Purchaser"), EXACTUS BIOSOLUTIONS INC., a Delaware corporation, ("Exactus")
and, the stockholders of Exactus signatory hereto (each individually, a
“Stockholder” and collectively, the “Stockholders”).
 
RECITALS
 
WHEREAS, Purchaser and Exactus have each agreed to the acquisition by Purchaser
of all of equitable and other legal rights, title and interests in and to the
issued and outstanding capital stock  of Exactus pursuant to a voluntary share
exchange transaction (the "Share Exchange"), and the other transactions provided
herein and have adopted this Agreement, in each case after determining that the
Share Exchange and the consummation of the other transactions contemplated
herein are advisable, fair to, and in the best interests of the Purchaser,
Exactus and, their respective stockholders;
 
WHEREAS, in furtherance thereof, the Board of Directors of Purchaser has
approved the Share Exchange in accordance with the applicable provisions of the
Nevada Revised Statutes (“NRS”) and upon the terms and subject to the conditions
set forth herein;
 
WHEREAS, in furtherance thereof, the Board of Directors and the Stockholders of
Exactus have each approved the Share Exchange in accordance with the applicable
provisions of the laws of the State of Delaware and upon the terms and subject
to the conditions set forth herein; and
 
WHEREAS, for United States federal income tax purposes, the parties intend that
the Share Exchange shall constitute a tax-free reorganization within the meaning
of Sections 368 and 1032 of the Code.
 
NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements contained herein, the parties do hereby agree as follows:

 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE I.
 
DEFINITIONS
 
1.1           Defined Terms.
 
When used in this Agreement, the following terms shall have the respective
meanings specified below.
 
(a)           "Agreement" means this Share Exchange Agreement.
 
(b)           "Applicable Law" or "Applicable Laws" means any and all laws,
ordinances, constitutions, regulations, statutes, treaties, rules, codes,
licenses, certificates, franchises, permits, principles of common law,
requirements and Orders adopted, enacted, implemented, promulgated, issued,
entered or deemed applicable by or under the authority of any Governmental Body
having jurisdiction over a specified Person or any of such Person's properties
or assets.
 
(c)           "Best Efforts" means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a Material Adverse Effect in the benefits to such Person of this
Agreement and the Share Exchange.
 
(d)           "Breach" means any breach of, or any inaccuracy in, any
representation or warranty or any breach of, or failure to perform or comply
with, any covenant or obligation, in or of this Agreement or any other Contract.
 
(e)           "Business" means the business presently conducted by Exactus.
 
(f)           "Business Day" means any day other than (a) Saturday or Sunday or
(b) any other day on which banks in New York City, NY are permitted or required
to be closed.
 
(g)           “DGCL” means the Delaware General Corporation Law, as amended from
time to time, and the rules and regulations promulgated thereunder.  Section
references to the DGCL are to the DGCL as in effect at the date of this
Agreement.
 
(h)           "Closing" shall mean the completion of the Share Exchange and the
consummation of the transactions set forth herein.
 
(i)           "Closing Date" shall mean the date on which the Closing is
completed.
 
(j)           "Code" shall mean the Internal Revenue Code of 1986, as amended.

 
-2-

--------------------------------------------------------------------------------

 
 
(k)           "Consent" means any approval, consent, license, permits,
ratification, waiver or other authorization.
 
(l)           "Contract" means any agreement, contract, lease, license,
consensual obligation, promise, undertaking, understanding, commitment,
arrangement, instrument or document (whether written or oral and whether express
or implied), whether or not legally binding.
 
(m)           ""Encumbrance" means and includes:
 
(i)           with respect to any personal property, any security or other
property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement or lease or use agreement in the nature thereof, interest or other
right or claim of third parties, whether voluntarily incurred or arising by
operation of law, and including any agreement to grant or submit to any of the
foregoing in the future; and
 
(ii)           with respect to any Real Property (whether and including owned
real estate or Real Estate subject to a Real Property Lease), any mortgage,
lien, easement, interest, right-of-way, condemnation or eminent domain
proceeding, encroachment, any building, use or other form of restriction,
encumbrance or other claim (including adverse or prescriptive) or right of Third
Parties (including Governmental Bodies), any lease or sublease, boundary
dispute, and agreements with respect to any real property including: purchase,
sale, right of first refusal, option, construction, building or property
service, maintenance, property management, conditional or contingent sale, use
or occupancy, franchise or concession, whether voluntarily incurred or arising
by operation of law, and including any agreement to grant or submit to any of
the foregoing in the future.
 
(n)           "Governing Documents" means with respect to any particular entity,
the articles or certificate of incorporation and the bylaws (or equivalent
documents for entities of foreign jurisdictions); all equity holders'
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equity holders of any Person; and
any amendment or supplement to any of the foregoing.
 
(o)           "Governmental Body" means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority.
 

 
-3-

--------------------------------------------------------------------------------

 
 
(p)             "Knowledge" means actual knowledge without independent
investigation.
 
(q)             "Material Adverse Effect" or "Material Adverse Change" means:
 
(i)           with respect to Exactus or the Stockholders, an effect that is or
would reasonably be expected to be materially adverse (A) to the Business,
results of operations or financial condition of Exactus; or (B) to Exactus’ or
the Stockholders’ ability to perform any of their respective obligations under
this Agreement or to consummate the transactions contemplated in this Agreement;
or
 
(ii)           with respect to the Purchaser, an effect that is or would
reasonably be expected to be materially adverse (A) to the business, results of
operation or financial condition of the Purchaser considered as a whole; or (B)
to the ability of the Purchaser to perform any of their respective obligations
under this Agreement or to consummate the transactions contemplated in the
Agreement;
 
provided, however, that in determining whether a Material Adverse Effect has
occurred there shall be excluded any effect on the referenced party the cause of
which is: (A) general changes in the financial markets or in the global or
United States economy so long as any such change does not materially effect the
referenced party to a materially different extent than other similarly situated
Persons, (B) any action or omission of the parties permitted or required by the
Agreement, and (C) the announcement of the transactions contemplated hereby.
 
(r)              "NRS" shall mean the Nevada Revised Statutes, as amended.
 
(s)              "Order" means any writ, directive, order, injunction, judgment,
decree, ruling, assessment or arbitration award of any Governmental Body or
arbitrator.
 
(t)              "Ordinary Course of Business" means an action taken by a Person
will be deemed to have been taken in the Ordinary Course of Business only if
that action: (i) is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person; (ii) does not require authorization by the
board of directors or shareholders of such Person (or by any Person or group of
Persons exercising similar authority) and does not require any other separate or
special authorization of any nature; and (iii) is similar in nature, scope and
magnitude to actions customarily taken, without any separate or special
authorization, in the ordinary course of the normal, day-to-day operations of
other Persons that are in the same line of business as such Person.
 
(u)             "Party" or "Parties" means Exactus, the Stockholders and/or the
Purchaser.
 
(v)             "Person" means and includes an individual, a partnership, a
joint venture, a corporation, a limited liability company, a limited liability
partnership, a trust, an incor­porated organization or a Governmental Body.
 
(w)             "Proceeding" means any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
(x)              "Purchaser" means Spiral Energy Tech., Inc.
 
(y)             "Purchaser Business" means Purchaser's business as presently
conducted.
 
(z)              "Purchaser Preferred Stock" means the Series B-1 Preferred
Stock, par value $.0001 per share, of Purchaser.
 
(aa)            "Real Property" means any Land and Improvements and all
privileges, rights, easements, hereditaments and appurtenances belonging to or
for the benefit of any Land.
 
(bb)           "Real Property Lease" means any lease, rental agreement or rights
to use any Land or Real Property.
 
(cc)            "Representative" means with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other Representative of that Person.
 
(dd)           "SEC" means the United States Securities and Exchange Commission.
 
(ee)            "Securities Act" means the Securities Act of 1933, as amended.
 
(ff)             "Security Interest" means any mortgage, pledge, security
interest, Encumbrance, charge, claim, or other lien, other than:  (a)
mechanic's, materialmen's and similar liens; (b) liens for Taxes not yet due and
payable or for Taxes that the taxpayer is contesting in good faith through
appropriate Proceedings; (c) liens arising under worker's compensation,
unemployment insurance, social security, retirement and similar legislation; (d)
liens arising in connection with sales of foreign receivables; (e) liens on
goods in transit incurred pursuant to documentary letters of credit;
(f) purchase money liens and liens securing rental payments under capital lease
arrangements; and (g) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
(gg)           "Share Exchange" has the meaning set forth in the preamble.
 
(hh)           "Shares" has the meaning set forth in Section 2.1
 

 
-4-

--------------------------------------------------------------------------------

 
 
(ii)             "Subsidiary" means with respect to any Person (the "Owner"),
any corporation or other Person of which securities or other interests having
the power to elect a majority of that corporation's or other Person's board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred), are held by the Owner or one or more of its
Subsidiaries.
 
(jj)             "Exactus" has the meaning set forth in the preamble.
 
(kk)           "Exactus Board" has the meaning set forth in Section 4.3.
 
(ll)             "Exactus Shareholders" has the meaning set forth in
Section 2.1.
 
(mm)         "Tax" or "Taxes" means all taxes, assessments, charges, duties,
fees, levies or other similar governmental charges, including all U.S. and
non-U.S. federal, state, local and other income, franchise, profits, capital
gains, capital stock, transfer, sales, use, occupation, property, excise,
severance, windfall profits, stamp, license, payroll, withholding and other
taxes, assessments, charges, duties, fees, levies or other similar governmental
charges (whether payable directly or by withholding and whether or not requiring
the filing of a Tax Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest and shall include any liability for
such amounts as a result either of being a member of a combined, consolidated,
unitary or affiliated group or of a contractual obligation to indemnify any
Person or other entity.
 
(nn)           "Tax Return" means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
1.2           Schedules and Exhibits.
 
The Schedules and Exhibits to this Agreement are incorporated into and form an
integral part of this Agreement.  If an Exhibit is a form of agreement, such
agreement, when executed and delivered by the parties thereto, shall constitute
a document independent of this Agreement.

 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
THE SHARE EXCHANGE
 
2.1           The Share Exchange.
 
Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the NRS, at the Closing, the parties shall cause the Share
Exchange to be consummated by taking all appropriate actions to ensure that all
equitable and legal rights, title and interests in and to the issued and
outstanding capital stock of Exactus is assigned, delivered and transferred to
the Purchaser, in exchange for the issuance of an aggregate of 32,000,000 shares
of Purchaser’s Series B-1 Preferred Stock (the "Shares") to the shareholders of
Exactus listed on Schedule 2.1 (the “Exactus Shareholders”).
 
2.2           Tax Free Reorganization.
 
The Parties each hereby agree to use their Best Efforts and to cooperate with
each other to cause the Share Exchange to be a tax-free reorganization within
the meaning of Sections 368 and 1032 of the Code.
 
2.3           Dissenting Shares.  Notwithstanding anything in this Agreement to
the contrary and subject to Section 262 of the DGCL, shares of Exactus Common
Stock outstanding immediately prior to the Closing and held by a holder who has
not voted in favor of the Share Exchange and who has not consented thereto in
writing and who has delivered a written demand for appraisal of such shares in
accordance with Section 262 of the DGCL (the “Dissenting Shares”) shall not be
converted into the right to receive shares of the Purchaser Preferred Stock,
unless and until such holder fails to perfect or effectively withdraws or
otherwise loses such holder’s right to appraisal and payment under the
DGCL.  Such holder shall be entitled to receive payment of the appraised value
of such shares of Exactus Common Stock in accordance with the provisions of the
DGCL, provided that such holder complies with the provisions of Section 262 of
the DGCL.  If, after the Closing Time, any such holder fails to perfect or
effectively withdraws or otherwise loses such holder’s right to appraisal, such
Dissenting Shares shall thereupon be treated as if they had been converted as of
the Closing Date into the right to receive the shares of Purchaser Preferred
Stock pursuant to Section 2.1.  Exactus shall give Purchaser prompt notice of
any demands received by Exactus for appraisal of shares of Exactus, and shall
have the right to participate in all negotiations and proceedings with respect
to such demands.
 
2.4           Closing.
 
The Closing will occur via e-mail and facsimile on such date and time to be
agreed upon by the parties (the "Closing Date"), following satisfaction or
waiver of the conditions set forth in Article VII.
 
 
-6-

--------------------------------------------------------------------------------

 
 
2.5           Reorganization of the Board of Directors and Management.
 
(a)          Purchaser shall take such action as may be necessary to appoint the
individuals set forth on Schedule 2.5 as a directors of the Purchaser, effective
as of the Closing and until their  respective successors have been duly elected
or appointed and qualified or until their earlier death, resignation or removal
in accordance with Purchaser’s Articles of Incorporation and By-laws.
 
(b)          Those individuals set forth on Schedule 2.5 shall, as of the
Closing, be appointed as the officers of the Purchaser until their successors
have been duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Purchaser's Certificate of
Incorporation and By-laws.
 
(c)          If at any time after the Closing, any party shall consider that any
further deeds, assignments, conveyances, agreements, documents, instruments or
assurances in law or any other things are necessary or desirable to vest,
perfect, confirm or record in the Purchaser the title to any property, rights,
privileges, powers and franchises of, and equity in, Exactus by reason of, or as
a result of, the Share Exchange, or otherwise to carry out the provisions of
this Agreement, the remaining parties, as applicable, shall execute and deliver,
upon request, any instruments or assurances, and do all other things necessary
or proper to vest, perfect, confirm or record title to such property, rights,
privileges, powers, franchises, and equity in the Purchaser, and otherwise to
give effect to the provisions of this Agreement and the Share Exchange.
 


 
ARTICLE III.
 
COVENANTS, REPRESENTATIONS AND
WARRANTIES OF THE STOCKHOLDERS


 
3.1           Investment Purpose.
 
The Stockholders acknowledge and agree that they are acquiring the Shares for
investment purposes and will not offer, sell or otherwise transfer, pledge or
hypothecate any of the Shares issued to them (other than pursuant to an
effective Registration Statement under the Securities Act) directly or
indirectly unless:
 
(a)           The sale is to Purchaser;
 
(b)           the sale is made pursuant to the exemption from registration under
the Securities Act, provided by Rule 144 thereunder; or
 

 
-7-

--------------------------------------------------------------------------------

 



 
(c)           the Shares are sold in a transaction that does not require
registration under the Securities Act, or any applicable United States state
laws and regulations governing the offer and sale of securities, and the vendor
has furnished to Purchaser an opinion of counsel to that effect or such other
written opinion as may be reasonably required by Purchaser.
 
3.2           Share Legend.
 
The Stockholders acknowledge and agree that the certificates representing the
Shares shall bear the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS.  WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.
 
3.3           Representations and Warranties.
 
The Stockholders represent and warrant that:
 
(a)           the Stockholders acknowledge that the shares being issued
hereunder are subject to significant restrictions on transfer as imposed by
state and federal securities laws, including but not limited to a minimum
holding period of at least six (6) months; and
 
(b)           the Stockholders are not aware of any advertisement of any of the
shares being issued hereunder.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF EXACTUS
 
As a material inducement for Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, Exactus makes the following
representations and warranties as of the date hereof and as of the Closing Date,
each of which is relied upon by Purchaser regardless of any investigation made
or information obtained by Purchaser (unless and to the extent specifically and
expressly waived in writing by Purchaser on or before the Closing Date):
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.1           Organization and Good Standing.
 
(a)           Exactus is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  Exactus is duly
qualified to do business in each jurisdiction in which it conducts business
activities and is in good standing under the laws of each jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification and the failure
to be so qualified would have a Material Adverse Effect on Exactus.
 
(b)           Exactus has no Subsidiaries and does not own any shares of capital
stock or other securities of any other Person.
 
4.2           Capitalization of Exactus.
 
The entire authorized capital stock of Exactus consists of 5,000 shares of
common stock, par value $1.00 per share.  All issued and outstanding shares of
common stock have been duly authorized, are validly issued, fully paid and
nonassessable.  There are no outstanding or authorized options, warrants,
rights, contracts, calls, puts, rights to subscribe, conversion rights or other
agreements or commitments to which Exactus is a party or which are binding upon
Exactus providing for the issuance, disposition or acquisition of any of its
capital stock, nor any outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to Exactus.
 
4.3           Authorization of Transaction.
 
(a)           Exactus has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. On the Closing Date, this
Agreement shall be duly and validly authorized by all necessary action on the
part of Exactus in accordance with Applicable Laws and Exactus' Governing
Documents.  This Agreement constitutes the valid and legally binding obligation
of Exactus, enforceable in accordance with its terms and conditions.  The Board
of Directors of Exactus (the "Exactus Board") has duly and validly authorized
the execution and delivery of this Agreement and approved the consummation of
the transactions contemplated hereby.
 
(b)            The shareholders of Exactus holding not less than a majority of
the issued and outstanding capital stock of Exactus have by written consent
approved the consummation of the transactions contemplated hereby.
 
(c)           Exactus has taken all corporate actions required to be taken by
the Exactus for the consummation of the Share Exchange.

 
-9-

--------------------------------------------------------------------------------

 
 
4.4           Noncontravention.
 
Neither the execution nor delivery of this Agreement, nor consummation of the
Share Exchange, by Exactus will:
 
(a)           violate any Applicable Law, Order, stipulation, charge or other
restriction of any Governmental Body to which Exactus is subject or any
provision of its Governing Documents; or
 
(b)           conflict with, result in a Breach of, constitute a default under,
result in the acceleration of, create in any Person the right to accelerate,
terminate, modify or cancel, or require any notice under any contract, lease,
sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Security Interest or
other arrangement to which Exactus is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets), except where the violation, conflict, Breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not have a Material Adverse Effect on the
financial condition of Exactus or on the ability of the Parties to consummate
the Share Exchange.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTEES OF PURCHASER
 
As a material inducement for Exactus to enter into this Agreement and to
consummate the transactions contemplated hereby, Purchaser hereby makes the
following representations and warranties as of the date hereof and as of the
Closing Date, each of which is relied upon by Exactus regardless of any
investigation made or information obtained by Exactus (unless and to the extent
specifically and expressly waived in writing by Exactus on or before the Closing
Date):
 
5.1           Organization and Good Standing.
 
(a)           Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of State of Nevada. Purchaser is duly qualified to
do business as a foreign corporation and is in good standing under the laws of
each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification and the failure to be so qualified would have a
Material Adverse Effect on Purchaser.
 
(b)           Purchaser has no Subsidiary and does not own any shares of capital
stock or other securities of any other Person.
 

 
-10-

--------------------------------------------------------------------------------

 
 
5.2           Authorization of Transaction.
 
Purchaser has the corporate power to execute, deliver and perform this
Agreement, the Related Agreements, and, subject to the satisfaction of the
conditions precedent set forth herein, has taken all action required by law, its
Governing Documents or otherwise, to authorize the execution, delivery, and
performance  of this Agreement and such related documents.  The execution and
delivery of this Agreement has been approved by the Board of Directors of
Purchaser.  This Agreement is a valid obligation of Purchaser and is legally
binding on Purchaser in accordance with its terms.
 
5.3           Capitalization of Purchaser.
 
The entire authorized capital stock of Purchaser consists of 200,000,000 shares
of common stock having a par value of $0.0001 per share, and 50,000,000 shares
of preferred stock, par value $0.0001 per share. All issued and outstanding
shares of the Purchaser’s capital stock have been duly authorized, are validly
issued, fully paid and nonassessable.  There are no outstanding or authorized
options, warrants, rights, contracts, calls, puts, rights to subscribe,
conversion rights or other agreements or commitments to which Purchaser is a
party or which are binding upon Purchaser providing for the issuance,
disposition or acquisition of any of its capital stock, nor any outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
Purchaser.
 
5.4           Noncontravention.
 
Neither the execution nor delivery of this Agreement, nor consummation of the
Share Exchange, will:
 
(a)           violate any Applicable Law, Order, stipulation, charge or other
restriction of any Governmental Body to which Purchaser is subject or any
provision of its Governing Documents; or
 
(b)           conflict with, result in a Breach of, constitute a default under,
result in the acceleration of, create in any Person the right to accelerate,
terminate, modify or cancel, or require any notice under any contract, lease,
sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Security Interest, or
other arrangement to which Purchaser is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets), except where the violation, conflict, Breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not have a Material Adverse Effect on the
financial condition of Purchaser or on the ability of the Parties to consummate
the Share Exchange.
 

 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
 
ACCESS TO INFORMATION AND DOCUMENTS
 
6.1           Access to Information.
 
Between the date hereof and the Closing Date, each Party will give to the other
and its counsel, accountants and other Representatives full access to all the
properties, documents, contracts, personnel files and other records and shall
furnish copies of such documents and with such information with respect to its
affairs as may from time to time be reasonably requested.  Each Party will
disclose to the other and make available to such Party and its Representatives
all books, contracts, accounts, personnel records, letters of intent, papers,
records, communications with regulatory authorities and other documents relating
to the business and operations of Exactus or Purchaser, as the case may be.  In
addition, Exactus shall make available to Purchaser all such banking, investment
and financial information as shall be necessary to allow for the efficient
integration of Exactus's banking, investment and financial arrangements with
those of Purchaser at the Closing.  Access of Purchaser pursuant to the
foregoing shall be granted at a reasonable time and upon reasonable notice.
 
6.2           Effect of Access.
 
(a)           Nothing contained in this Article V., shall be deemed to create
any duty or responsibility on the part of either Party to investigate or
evaluate the value, validity or enforceability of any Contract or other asset
included in the assets of the other Party.
 
(b)           With respect to matters as to which any Party has made express
representations or warranties herein, the Parties shall be entitled to rely upon
such express representations and warranties irrespective of any investigations
made by such Parties, except to the extent that such investigations result in
actual Knowledge of the inaccuracy or falsehood of particular representations
and warranties.
 
ARTICLE VII.
 
COVENANTS
 
7.1           Preservation of Business.
 
(a)           Prior to the Closing or the termination of this Agreement, Exactus
will use its Best Efforts to preserve the Business, to keep available to
Purchaser the services of the present employees of Exactus, and to preserve for
Purchaser the goodwill of the suppliers, customers and others having business
relations with Exactus.  Exactus shall conduct its Business only in the Ordinary
Course of Business, including, without limitation, its policies and practices
relating to the collection of accounts receivable and the payment of accounts
payable and other liabilities, and not introduce any new methods of management,
operations or accounting, without Purchaser’s prior written consent (which shall
not be unreasonably withheld); maintain its assets in as good working order and
condition as at present, ordinary wear and tear excepted; perform all material
obligations under material agreements and leases relating to or affecting it,
and keep in full force and effect present insurance policies.

 
-12-

--------------------------------------------------------------------------------

 
 
(b)           Prior to the Closing or the termination of this Agreement,
Purchaser will use its Best Efforts to preserve the Purchaser Business, to keep
available to Purchaser the services of the present employees of Purchaser, and
to preserve for Purchaser the goodwill of the suppliers, customers and others
having business relations with Purchaser.  Purchaser shall conduct the Purchaser
Business only in the Ordinary Course of Business, including, without limitation,
its policies and practices relating to the collection of accounts receivable and
the payment of accounts payable and other liabilities, and not introduce any new
methods of management, operations or accounting, without the prior written
consent of Exactus (which shall not be unreasonably withheld); maintain its
assets in as good working order and condition as at present, ordinary wear and
tear excepted; perform all material obligations under material agreements and
leases relating to or affecting it, and keep in full force and effect present
insurance policies.
 
7.2           Current Information.
 
(a)           During the period from the date of this Agreement to the Closing,
each Party hereto shall promptly notify each other Party of any (i) significant
change in the normal course of business or operations of its business, (ii)
Proceeding (or communications indicating that the same may be contemplated), or
the institution or threat or settlement of Proceedings, in each case involving
such Party, the outcome of which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on the Party, taken as a whole or
(iii) event which such Party reasonably believes could be expected to have a
Material Adverse Effect on the ability of any Party  to consummate the Share
Exchange.
 
(b)           During the period from the date of this Agreement to the Closing,
Purchaser shall promptly notify Exactus of any correspondence received from the
SEC and shall deliver a copy of such correspondence to Exactus within one (1)
Business Day of receipt.
 
ARTICLE VIII.
 
CONDITIONS TO CLOSING
 
8.1           Mutual Conditions.
 
The respective obligations of each Party to effect the Share Exchange shall be
subject to the satisfaction, at or prior to the Closing Date, of the following
conditions (any of which may be waived in writing by Purchaser and Exactus:
 
(a)           None of Purchaser, or Exactus shall be subject to any Order by a
court of competent jurisdiction which (i) prevents or materially delays the
consummation of the Share Exchange or (ii) would impose any material limitation
on the ability of Purchaser effectively to exercise full rights of ownership of
the common stock of Exactus or any material portion of the assets or Business,
taken as a whole.
 
(b)           No statute, rule or regulation, shall have been enacted by any
Governmental Body that makes the consummation of the Share Exchange illegal.

 
-13-

--------------------------------------------------------------------------------

 

 
8.2           Conditions to the Obligations of Purchaser to Close.
 
The obligations of Purchaser under this Agreement are subject to the
satisfaction, at or before the Closing, of each of the following conditions:
 
(a)           The representations and warranties of Exactus contained herein
that are qualified as to materiality shall be true in all respects on and as of
the Closing Date with the same force and effect as though made on and as of such
date, and each of the representations and warranties of Exactus that are not so
qualified shall be true in all material respects on and as of the Closing Date.
 
(b)           Exactus shall have performed and complied in all material respects
with all covenants, agreements, obligations and conditions required by this
Agreement to be performed or complied with by Exactus at or prior to the
Closing.
 
(c)           There shall not be threatened, instituted or pending any
Proceeding by or before any court or Govern­mental Body requesting or looking
toward an Order that (a) restrains or prohibits the consummation of the Share
Exchange, (b) could have a Material Adverse Effect on Purchaser's ability to
exercise control over or manage the Exactus after the Closing or (c) could have
a Material Adverse Effect on Exactus.
 
(d)           On the Closing Date, there shall be no effective Order issued by a
court of competent jurisdiction restraining or prohibiting the consummation of
the Share Exchange.
 
8.3           Conditions to the Obligations of Exactus.
 
The obligations of Exactus and the Exactus Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing, of each of the following
conditions:
 
(a)           The representations and warranties of Purchaser contained herein
that are qualified as to materiality shall be true in all respects on and as of
the Closing Date (except for such representations and warranties made as of a
specific date which shall be true as of such date) with the same force and
effect as though made on and as of such date, and each of the representations
and warranties of Purchaser that are not so qualified shall be true in all
material respects on and as of the Closing Date (except for such representations
and warranties made as of a specific date which shall be true in all material
respects as of such date).
 
(b)           Purchaser shall have performed and complied in all material
respects with all covenants, agreements, obligations and conditions required by
this Agreement to be so performed or complied with by Purchaser at or prior to
the Closing.
 
(c)           There shall not be threatened, instituted or pending any
Proceeding by or before any court or Govern­mental Body requesting or looking
toward an Order, that (a) restrains or prohibits the consummation of the Share
Exchange or (b) could have a Material Adverse Effect on Purchaser.
 
(d)           On the Closing Date, there shall be no effective Order issued by a
court of competent jurisdiction restraining or prohibiting the consummation of
the Share Exchange.
 
 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
 
SURVIVAL OF REPRESENTATIONS
 
All representations and warranties made by any Party in this Agreement or
pursuant hereto, as modified by any Disclosure Schedule, exhibit, certificate or
other document executed and delivered pursuant hereto shall survive the Closing
and any investigation made by or on behalf of any Party for a period of one (1)
year following the Closing Date.  All statements contained herein or in any
schedule, exhibit, certificate or other document executed and delivered pursuant
hereto shall be deemed representations and warranties for purposes of Sections
8.2(a) and 8.3(a).  The right to any remedy based upon such representations and
warranties shall not be affected by any investigation conducted with respect to,
or any Knowledge acquired at any time, whether before or after execution and
delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of any such representation or warranty.
 
ARTICLE X.
 
TERMINATION, AMENDMENT AND WAIVER
 
10.1           Termination.
 
This Agreement may be terminated at anytime prior to the Closing:
 
(a)          by mutual written consent of Purchaser and Exactus;
 
(b)          by Purchaser or Exactus:
 
(i)           if the Share Exchange shall not have been consummated on or before
February 29, 2016, unless the failure to consummate the Share Exchange is the
result of a willful and material Breach of this Agreement by the Party seeking
to terminate this Agreement;
 
(ii)           if any court of competent jurisdiction or other Governmental Body
shall have issued an Order or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Share Exchange and such order, decree,
ruling or other action shall have become final and non-appealable;
 
(iii)           in the event of a Breach by the other Party of any
representation, warranty, covenant or other agreement contained in this
Agreement which cannot be or has not been cured within ten (10) days after the
giving of written notice to the breaching Party of such Breach (provided that
the terminating Party is not then in Breach of any representation, warranty,
covenant or other agreement contained in this Agreement);

 
-15-

--------------------------------------------------------------------------------

 
 
(iv)           in the event that (i) all of the conditions to the obligation of
such Party to effect the Share Exchange set forth in Section 8.1 shall have been
satisfied and (ii) any condition to the obligation of such Party to effect the
Share Exchange set forth in Section 8.2 (in the case of Purchaser) or Section
8.3 (in the case of Exactus) is not capable of being satisfied prior to the end
of the period referred to in Section 10.1(b)(i); or
 
(v)           if there shall have occurred prior to the Closing changes in
Applicable Law that, in the aggregate, shall have a Material Adverse Effect on
either Party.
 
10.2           Effect of Termination.
 
In the event of termination of this Agreement, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of any Party except to the extent that such termination results from the willful
and material Breach by a Party of any of its representations, warranties,
covenants or other agreements set forth in this Agreement, in which case the
terminating Party shall have the right to pursue any remedies available to it at
law or in equity.
 
10.3           Amendment.
 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties.
 
10.4           Extension; Waiver.
 
At any time prior to the Closing, the Parties may (i) extend the time for the
performance of any of the obligations or other acts of the other Parties, (ii)
waive any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement or (iii) waive
compliance with any of the agreements or conditions contained in this
Agreement.  Any agreement on the part of a Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such Party.
 
ARTICLE XI.
 
MISCELLANEOUS
 
11.1           Notices.
 
Any communications required or desired to be given hereunder shall be deemed to
have been properly given if sent by hand delivery or by facsimile and overnight
courier or overnight courier to the parties hereto at the following addresses,
or at such other address as either party may advise the other in writing from
time to time:

 
-16-

--------------------------------------------------------------------------------

 



 
If to Purchaser:
Spiral Energy Tech, Inc.
Attention: Elliot Maza
550 Sylvan Avenue, Suite 101
Englewood Cliffs, NJ 07632



with a copy to:
Laxague Law, Inc.
1 East Liberty, Suite 600
Reno, NV 89501
Attention:  Joe Laxague, Esq.


If to Exactus:
Exactus Biosolutions, Inc.
Attention: Tim Ryan
80 Eighth Ave, Ste 1107
New York, NY 10011


with a copy to:
Exactus BioSolutions, Inc.
Attention: Philip J. Young
307 Riverside Court
Richmond, VA23238


All such communications shall be deemed to have been delivered on the date of
hand delivery or facsimile or on the next Business Day following the deposit of
such communications with the overnight courier.


11.2           Further Assurances.
 
Each Party hereby agrees to perform any further acts and to execute and deliver
any documents which may be reasonably necessary to carry out the provisions of
this Agreement.
 
11.3           Governing Law.
 
This Agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of Nevada, applied without giving effect to any
conflicts-of-law principles.
 
11.4           Commissions.
 
Each of the Parties hereto represents and warrants that no broker or finder is
entitled to any brokerage or finder's fee or other commission in connection with
the Share Exchange.  Each of the Parties hereto shall pay or discharge, and
shall indemnify and hold the other harmless from and against, all claims or
liabilities for brokerage commissions or finder's fees incurred by reason of any
action taken by it.
 
 
-17-

--------------------------------------------------------------------------------

 
 
11.5           Captions.
 
The captions or headings in this Agreement are made for convenience and general
reference only and shall not be construed to describe, define or limit the scope
or intent of the provisions of this Agreement.
 
11.6           Integration of Exhibits and Schedules.
 
All Exhibits and Disclosure Schedules to this Agreement are integral parts of
this Agreement as if fully set forth herein.
 
11.7           Entire Agreement.
 
This Agreement, the Related Agreements, including all Exhibits and Disclosure
Schedules attached hereto and thereto contain the entire agreement of the
Parties and supersede any and all prior or contemporaneous agreements between
the Parties, written or oral, with respect to the transactions contemplated
hereby.  Such agreement may not be changed or terminated orally, but may only be
changed by an agreement in writing signed by the Party or Parties against whom
enforcement of any waiver, change, modification, extension, discharge or
termination is sought.
 
11.8           Expenses.
 
Except as expressly provided otherwise, each party hereto will bear its own
costs and expenses (including fees and expenses of auditors, attorneys,
financial advisors, bankers, brokers and other consultants and advisors)
incurred in connection with this Agreement, the Related Agreements and the
transactions contemplated hereby and thereby.
 
11.9           Counterparts.
 
This Agreement may be executed in several counterparts, each of which, when so
executed, shall be deemed to be an original, and such counterparts shall
together constitute and be one and the same instrument.
 
11.10           Binding Effect.
 
This Agreement shall be binding on, and shall inure to the benefit of, the
Parties hereto, and their respective successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.  No Party
may assign any right or obligation hereunder without the prior written consent
of the other Parties.
 
11.11           No Rule of Construction.
 
The Parties agree that, because all Parties participated in negotiating and
drafting this Agreement, no rule of construction shall apply to this Agreement
which construes ambiguous language in favor of or against any Party by reason of
that Party's role in drafting this Agreement.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
-18-

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE OF PURCHASER AND EXACTUS TO
 
SHARE EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION
 
IN WITNESS WHEREOF, Purchaser and Exactus have caused this Share Exchange
Agreement and Plan of Reorganization to be executed by their respective duly
authorized officers, all as of the day and year first above written.
 

 
By Purchaser:
     
SPIRAL ENERGY TECH., INC.
 
 
Dated: ____________________________
 
 
 
By: Elliot Maza
Its: Chief Executive Officer
     
By Exactus:
     
EXACTUS BIOSOLUTIONS, INC.
 
 
Dated: ____________________________
 
 
 
By: Phil Young
Its: Chief Executive Officer
                                   



 
-19-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF SHAREHOLDERS OF EXACTUS TO
 
SHARE EXCHANGE AGREEMENT
 
IN WITNESS WHEREOF, the Shareholders of Exactus have executed this Share
Exchange Agreement as of the day and year first above written.
 

 
/s/ Phil Young                                   
Phil Young
     
/s/ James Erickson                            
James Erickson
     
Digital Diagnostics, Pty
 
By:
 /s/Krassen Dimitron, Ph.D.            
 
Print name:
 Krassen Dimitron, Ph.D.                  
 
 Title:  President                                                   Willets
Capital LLC By: [signature1.jpg]
Print name: 
 
Title: 
Tim Ryan                                   
 
Member                                      
      Tonset Capital LLC  By:  [signature1.jpg] Print name: 
 
Title: 
Tim Ryan                                   
 
Member                                      
     
[signature1.jpg]
Tim Ryan
     
 
By:
 
Print name:
 
Title:
Donegal Bio Ventures, LLC
 
 /s/ Kevin J. Esual                  
  
 Keven J. Esual                       
 
 President                                 
                                                           
     
 
By:
 
Print name:
 
Title:
VelocityHealth Capital
 
 /s/ Kevin J. Esual                  
  
 Keven J. Esual                       
 
 President                                 
 
 
     
 
By:
 
Print name:
 
Title:
Darwin Investments LLC
 
  /s/ Harvey Kesner                
  
 harvey Kesner                        
 
 Manager                                  
      NYTX LLC  By: [signature1.jpg] Print name: 
 
Title: 
Tim Ryan                                   
 
Member                                      
     
/s/ Dale Yakin                            
Dale Yakin
      Brosis Capital LLC By:  [signature1.jpg]
Print name: 
 
Title: 
Tim Ryan                                    
 
Member                                      
     
 
By:
 
Print name:
 
Title:
JVC
 
 /s/ Joseph Van Cook                
 
 Joseph Van Cook                      
 
 N/A                                             



 
-20-

--------------------------------------------------------------------------------

 
 
Schedule 2.1
 
Exactus Shareholder Name
Number of Purchaser Series B-1 Preferred Shares to be Issued
Phil Young
     8,500,000
Jim Erickson
     4,400,000
Digital Diagnostics, PTY
     4,000,000
Willets Capital LLC
     2,950,000
Tonset Capital LLC
     2,850,000
Tim Ryan
     1,950,000
Donegal Bio Ventures, LLC
     1,500,000
VelocityHealth Capital
     1,500,000
Darwin Investments LLC
     1,200,000
NYTX LLC
        400,000
Dale Yakin
        400,000
Brosis LLC
        300,000
Joseph Van Cook
          50,000
Barry Honig
     2,000,000
Total
32,000,000

 
 
-21-

--------------------------------------------------------------------------------

 

Schedule 2.5
 
Philip J. Young – Chief Executive Officer
 
Tim Ryan – Executive Vice President
 


 
Board Members:
 
Philip J. Young (Chairman)
 
Tim Ryan
 
-22-

--------------------------------------------------------------------------------
